

Exhibit 10.33




AMENDMENT NO. 1 TO LIGNITE SALES AGREEMENT,
SETTLEMENT AGREEMENT AND RELEASE


This Amendment No. 1 to Lignite Sales Agreement, Settlement Agreement and
Release (“Agreement”), between Mississippi Lignite Mining Company, a Texas joint
venture (“Seller”), and Choctaw Generation Limited Partnership, LLLP, a Delaware
limited liability limited partnership (“CGLP”), is effective November 16, 2018.
RECITALS
WHEREAS, MLMC and CGLP are the Parties to a Lignite Sales Agreement, dated as of
April 1, 1998, as amended (the “LSA”);
WHEREAS, MLMC has asserted that CGLP failed to purchase the Minimum Annual Take
Quantity as required by LSA Section 4.02(e) in respect of calendar year 2017,
and has failed to pay the charge therefor, and CGLP has disputed that assertion
(the “2017 MATQ Dispute”); and
WHEREAS, the Parties desire to amend the LSA and in connection therewith
compromise and settle all of the claims and disputes between them related to the
2017 MATQ Dispute, expressly excluding their separate dispute concerning the
power cost component of the price for Dedicated Lignite under the LSA (the
“Power Cost Dispute”).
AGREEMENT
NOW, THEREFORE, for and in consideration of the premises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, MLMC and CGLP hereby agree as
follows:
1. CGLP shall pay $2 million to MLMC, which shall be payable in annual
installments of $333,333.33 commencing on October 31, 2019 and each October 31st
thereafter until the $2 million amount is paid in full. If each payment under
this Section 1 is made timely,


1

--------------------------------------------------------------------------------








no interest shall apply and the payment amounts shall not otherwise escalate. In
the event that CGLP fails to make a payment when due under this Section 1, an
Event of Default by CGLP shall have occurred under the LSA, and Interest shall
accrue on the unpaid amount from the date payment was due until the date payment
is made.
2.    Capitalized terms in this Agreement which are not defined herein shall
have the meaning assigned to them in the LSA.
3.    LSA Section 6.01 hereby is revised by adding the following concluding
text:


“If Buyer believes that the quality of Seller’s Dedicated Lignite or Alternative
Fuel is preventing the Facility from operating at its then current maximum
generating capacity, taking into account any non-fuel-related reductions in
capacity, Seller will discuss and cooperate in good faith with Buyer concerning
actions, using then available uncovered in-pit inventory and/or stockpiles, to
provide Buyer with sufficient Dedicated Lignite or Alternative Fuel meeting
specifications as needed by Buyer to enable the Facility to operate at its then
current maximum generating capacity.”
4.    LSA Section 6.05 hereby is revised by adding the following concluding
text:


“Commencing on the date that Seller commences coal severance on the east side of
Mississippi Highway 9, the maximum specification for Sulfur, % by weight, shall
remain 1.23; provided, however, the maximum specification for Sulfur, % by
weight, may be 1.40 for one Day per 30-day rolling period. Notwithstanding the
foregoing, if any Dedicated Lignite delivered by Seller to Buyer causes or would
cause a Forced Outage (as defined in the PPOA) of the Facility, or causes or
would lead to any violation of any applicable environmental emission requirement
at the Facility, or causes Buyer to reduce the load of the Facility in order to
comply or prevent non-compliance with applicable emissions requirements, in each
case due solely to the sulfur content of the Dedicated Lignite exceeding 1.23%
by weight as shown by laboratory analyses of sulfur content, and not to any
change in the Facility’s operation or other cause (each referred to as a “Sulfur
Event”), Buyer and Seller will cooperate, discuss and negotiate in good faith to
develop and attempt to agree upon any remedial actions necessary to avoid or
limit the circumstances leading to such Sulfur Event at the Facility, including,
without limitation, blending such Dedicated Lignite with other Dedicated Lignite
having a lower sulfur content. If the Facility has two (2) occurrences of a
Sulfur Event during a twenty-four (24) month rolling period and the parties have
not been able to agree upon remedial action, then the maximum specification for
Sulfur, % by weight shall be 1.23 without any allowance for a maximum
specification of 1.40% by weight for one Day per rolling 30-day


2

--------------------------------------------------------------------------------










period. Seller shall notify Buyer of the date that Seller commences coal
severance on the east side of Mississippi Highway 9, by written notice delivered
in accordance with the terms of this Agreement.”
5.    LSA Section 6.06 hereby is revised by adding the following as a new second
sentence:


“Buyer shall promptly, and in no event later than four (4) Business Days after
Buyer receives test analysis for sampled fuel from its laboratory, notify Seller
in writing of Buyer’s receipt of Rejectable Fuel and the quantity thereof.”
6.    Effective on the date that Seller commences coal severance on the east
side of Mississippi Highway 9, LSA Section 6.05 hereby is revised by adding the
following at the conclusion thereof: “Commencing on the date that Seller
commences coal severance on the east side of Mississippi Highway 9, any price
adjustment calculated in accordance with the methodology set forth in Exhibit J,
Quality and Property Price Adjustment, shall be multiplied by thirty-five
percent (35%). For example, if the application of the quality adjustment
pursuant to Exhibit J after Seller commenced coal severance on the east side of
Mississippi Highway 9 resulted in $100,000 for a month, such amount would be
multiplied by thirty-five percent (35%) for a quality penalty of $35,000
[$100,000 x .35 = $35,000].”
7.    MLMC and CGLP, together with their partners, parents, subsidiaries,
affiliates, past or present officers, officials, directors, employees, agents,
representatives, attorneys, successors, and assigns, hereby release, remise,
cancel, acquit, relinquish, and forever discharge each other and their partners,
parents, subsidiaries, affiliates, past or present officers, officials,
directors, employees, agents, representatives, attorneys, successors, and
assigns from any claims relating to or arising from the 2017 MATQ Dispute. The
Parties recognize, understand and agree that nothing in this Agreement is
intended to or shall constitute a release of either Party’s claims relating to
or arising from the Power Cost Dispute or any other claim regarding the Parties’
obligations under the LSA.
    


3

--------------------------------------------------------------------------------








8.    The Parties hereby represent and warrant to one another that each is the
sole owner of each and every claim, cause of action, right, and chose in action
being released herein, that each has not previously assigned or encumbered same,
and that each has the full right, power and authority to enter into this
Agreement and to consummate the transactions contemplated by it.
9.    Nothing in this Agreement shall be construed as or constitute an admission
of liability in any way to any of the claims being released herein, the same
being expressly denied.
10.    This Agreement is a negotiated agreement and shall be construed without
regard to the identity of the person(s) who drafted the various provisions
thereof. Every provision of this Agreement shall be construed as though all
Parties participated equally in the drafting thereof. Any legal rule of
construction that a document is to be construed against the drafting party shall
not be applicable and is expressly waived by the Parties.
11.    The Parties agree and represent that they have been represented by
counsel of their choosing, have read this Agreement, know and understand its
contents, terms and implications, and that it has been executed under free will
and action.
12.    This Agreement represents and contains the entire agreement and
understanding between the Parties related to the final compromise and settlement
of all claims and disputes by either MLMC or CGLP related to the 2017 MATQ
Dispute, and any and all previous statements or understandings, whether express
or implied, oral or written, relating to the settlement of the 2017 MATQ Dispute
are fully extinguished and superseded by this Agreement. Further, this Agreement
may not be altered or varied except by writing signed by the Parties.








4

--------------------------------------------------------------------------------




    


13.    This Agreement is entered into in Texas and is to be governed by and
construed under the internal laws of Texas without giving effect to the conflict
of laws principles thereof and the laws of the United States to the extent they
preempt or supersede Texas law.
14.    This Agreement may be executed in identical counterparts, each of which
shall be considered an original for all purposes.
15.    The Parties hereby represent and warrant that each of them and any
person(s) executing this Agreement on their behalf have the full power and
authorization to execute this Agreement on behalf of the Parties so executing,
and in the capacity stated therein, and that upon execution of the same is and
shall be binding upon the Parties thereto and their respective related entities,
parents, subsidiaries, affiliates, past or present officers, officials,
directors, employees, agents, representatives, attorneys, successors, and
assigns.
16.    This Agreement does not replace, alter, or modify the terms of the LSA,
except as set forth herein, and this Agreement is entered into by CGLP and MLMC
without an admission of fault, or liability. Further, this Agreement is intended
solely and exclusively for the benefit of the Parties. Nothing in this Agreement
shall be construed to confer any rights, benefits, or otherwise, on any third
parties, nor shall this Agreement be deemed to create any contractual
relationship with or cause of action in favor of any third party.
[Remainder of page intentionally blank; signatures on next page.]


5

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of
November 16, 2018.




CHOCTAW GENERATION LIMITED PARTNERSHIP, LLLP


By: Choctaw Generation, Inc., its administrative partner


By: /s/ Robert P. Watson
Robert P. Watson
Asset Manager




MISSISSIPPI LIGNITE MINING COMPANY
By Its Joint Venturers:


The North American Coal Corporation




By: /s/ J.C. Butler, Jr.        
J.C. Butler, Jr.
President and Chief Executive Officer






Red Hills Property Company L.L.C.




By: /s/ John D. Neumann        
John D. Neumann
Manager








6